DETAILED ACTION
Drawings
Some words in Figures 26, 29, 32, and 33 cannot be recognized.  Applicant is required to submit new Figures 26, 29, 32, and 33. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 1 is objected to because of the following informality: “an at least second location” in step b) should be “a second location”. 
Claim 5 is objected to because of the following informalities: (1) “synthesizing in step (c) and step (d)” should be “each of step (c) and step (d)”; (2) “performing solid-phase amplification” should be “performing a solid-phase amplification reaction”; and (3) “in association with” should be “on”. 
Claim 6 is objected to because of the following informality: “the sequencing is next generation sequencing” should be “the sequencing step is performed using a next generation sequencing reaction”. 
Claim 7 is objected to because of the following informality: “the sequencing” should be “the sequencing step”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the synthesis reaction” in step c) or d).   There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a synthesis reaction” before “the synthesis reaction”. Applicant can overcome the rejection by change “the synthesis reaction” in step c) or d) to “a synthesis reaction”. 
Claim 1 is rejected as vague and indefinite in view of step e) because it is unclear that the DNA products synthesized in step (c) and step (d) are identified by sequencing what. Please clarify. 
Claim 7 recites the limitation “the extension products” in the claim. There is insufficient antecedent basis for this limitation in the claim because there is no phrase “extension products” in claim 1. Please clarify. 

Conclusion
11.	 No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 31, 2021